 


 HR 601 ENR: Continuing Appropriations Act, 2018 and Supplemental Appropriations for Disaster Relief Requirements Act, 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 601 
 
AN ACT 
Making continuing appropriations for the fiscal year ending September 30, 2018, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Continuing Appropriations Act, 2018 and Supplemental Appropriations for Disaster Relief Requirements Act, 2017. 2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
DIVISION A—Reinforcing Education Accountability in Development Act 
DIVISION B—Supplemental Appropriations for Disaster Relief Requirements Act, 2017 
DIVISION C—Temporary Extension of Public Debt Relief 
DIVISION D—Continuing Appropriations Act, 2018  
3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. A—REINFORCING EDUCATION ACCOUNTABILITY IN DEVELOPMENT ACT  1.Short title; table of contents (a)Short titleThis Act may be cited as the Reinforcing Education Accountability in Development Act or the READ Act .  
(b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Assistance to promote sustainable, quality basic education. Sec. 4. Comprehensive integrated United States strategy to promote basic education. Sec. 5. Improving coordination and oversight. Sec. 6. Monitoring and evaluation of programs. Sec. 7. Transparency and reporting to Congress.  2.Definitions (a)Appropriate congressional committeesIn this Act, the term appropriate congressional committees means— 
(1)the Committee on Appropriations of the Senate;  (2)the Committee on Foreign Relations of the Senate;  
(3)the Committee on Appropriations of the House of Representatives; and  (4)the Committee on Foreign Affairs of the House of Representatives.  
(b)Other definitionsIn this Act, the terms basic education, marginalized children and vulnerable groups, national education plan, partner country, and relevant Executive branch agencies and officials have the meanings given such terms in section 105(c) of the Foreign Assistance Act of 1961, as added by section 3.  3.Assistance to promote sustainable, quality basic educationSection 105 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151c) is amended by adding at the end the following: 
 
(c)Assistance To promote sustainable, quality basic education 
(1)DefinitionsIn this subsection: (A)Basic educationThe term basic education includes— 
(i)measurable improvements in literacy, numeracy, and other basic skills development that prepare an individual to be an active, productive member of society and the workforce;  (ii)workforce development, vocational training, and digital literacy informed by real market needs and opportunities and that results in measurable improvements in employment;  
(iii)programs and activities designed to demonstrably improve— (I)early childhood, preprimary education, primary education, and secondary education, which can be delivered in formal or nonformal education settings; and  
(II)learning for out-of-school youth and adults; and  (iv)capacity building for teachers, administrators, counselors, and youth workers that results in measurable improvements in student literacy, numeracy, or employment.  
(B)Communities of learningThe term communities of learning means a holistic approach to education and community engagement in which schools act as the primary resource center for delivery of a service to the community at large, leveraging and maximizing the impact of other development efforts and reducing duplication and waste.  (C)Gender parity in basic educationThe term gender parity in basic education means that girls and boys have equal access to quality basic education.  
(D)Marginalized children and vulnerable groupsThe term marginalized children and vulnerable groups includes girls, children affected by or emerging from armed conflict or humanitarian crises, children with disabilities, children in remote or rural areas (including those who lack access to safe water and sanitation), religious or ethnic minorities, indigenous peoples, orphans and children affected by HIV/AIDS, child laborers, married adolescents, and victims of trafficking.  (E)National education planThe term national education plan means a comprehensive national education plan developed by partner country governments in consultation with other stakeholders as a means for wide-scale improvement of the country’s education system, including explicit, credible strategies informed by effective practices and standards to achieve quality universal basic education.  
(F)Nonformal educationThe term nonformal education means organized educational activities outside the established formal system, whether operating separately or as an important feature of a broader activity, that are intended to provide students with measurable improvements in literacy, numeracy, and other basic skills development that prepare an individual to be an active, productive member of society and the workforce.  (G)Partner countryThe term partner country means a developing country that participates in or benefits from basic education programs under this subsection pursuant to the prioritization criteria described in paragraph (4), including level of need, opportunity for impact, and the availability of resources.  
(H)Relevant executive branch agencies and officialsThe term relevant Executive branch agencies and officials means the Department of State, the United States Agency for International Development, the Department of the Treasury, the Department of Labor, the Department of Education, the Department of Agriculture, and the Department of Defense, the Chief Executive Officer of the Millennium Challenge Corporation, the National Security Advisor, and the Director of the Peace Corps.  (I)SustainabilityThe term sustainability means, with respect to any basic education program that receives funding pursuant to this section, the ability of a service delivery system, community, partner, or beneficiary to maintain, over time, such basic education program without the use of foreign assistance.  
(2)PolicyIn carrying out this section, it shall be the policy of the United States to work with partner countries, as appropriate, other donors, multilateral institutions, the private sector, and nongovernmental and civil society organizations, including faith-based organizations and organizations that represent teachers, students, and parents, to promote sustainable, quality basic education through programs and activities that— (A)take into consideration and help respond to the needs, capacities, and commitment of developing countries to achieve measurable improvements in literacy, numeracy, and other basic skills development that prepare an individual to be an active, productive member of society and the workforce;  
(B)strengthen educational systems, promote communities of learning, as appropriate, expand access to safe learning environments, including by breaking down specific barriers to basic education for women and girls, ensure continuity of education, including in conflict settings, measurably improve teacher skills and learning outcomes, and support the engagement of parents in the education of their children to help partner countries ensure that all children, including marginalized children and other vulnerable groups, have access to and benefit from quality basic education;  (C) promote education as a foundation for sustained economic growth and development within a comprehensive assistance strategy that places partner countries on a trajectory toward graduation from assistance provided under this section with clearly defined benchmarks of success that are used as requirements for related procurement vehicles, such as grants, contracts, and cooperative agreements;   
(D) monitor and evaluate the effectiveness and quality of basic education programs in partner countries; and (E)promote United States values, especially respect for all persons and freedoms of religion, speech, and the press.  
(3)PrinciplesIn carrying out the policy referred to in paragraph (2), the United States shall be guided by the following principles of aid effectiveness: (A)AlignmentAssistance provided under this section to support programs and activities under this subsection shall be aligned with and advance United States foreign policy and economic interests.  
(B)Country ownershipTo the greatest extent practicable, assistance provided under this section to support programs and activities under this subsection should be aligned with and support the national education plans and country development strategies of partner countries, including activities that are appropriate for and meet the needs of local and indigenous cultures.  (C)Coordination (i)In generalAssistance provided under this section to support programs and activities under this subsection should be coordinated with and leverage the unique capabilities and resources of local and national governments in partner countries, other donors, multilateral institutions, the private sector, and nongovernmental and civil society organizations, including faith-based organizations and organizations that represent teachers, students, and parents.  
(ii)Multilateral programs and initiativesAssistance provided under this section to support programs and activities under this subsection should be coordinated with and support proven multilateral education programs and financing mechanisms, which may include the Global Partnership for Education, that demonstrate commitment to efficiency, effectiveness, transparency, and accountability.  (D)EfficiencyThe President shall seek to improve the efficiency and effectiveness of assistance provided under this section to support programs and activities under this subsection by coordinating the related efforts of relevant Executive branch agencies and officials.  
(E)EffectivenessPrograms and activities supported under this subsection— (i)shall be consistent with the policies and principles set forth in this subsection;  
(ii)shall be designed to achieve specific, measurable goals and objectives that are directly related to the provision of basic education (as defined in this section); and  (iii)shall include appropriate targets, metrics, and indicators that— 
(I)move a country along the path to graduation from assistance provided under this subsection; and  (II)can be applied with reasonable consistency across such programs and activities to measure progress and outcomes.  
(F)Transparency and accountabilityPrograms and activities supported under this subsection shall be subject to rigorous monitoring and evaluation, which may include impact evaluations, the results of which shall be made publically available in a fully searchable, electronic format.  (4)Priority and other requirementsThe President shall ensure that assistance provided under this section to support programs and activities under this subsection is aligned with the foreign policy and economic interests of the United States and, subject to such alignment, priority is given to developing countries in which— 
(A)there is the greatest need and opportunity to expand access to basic education and to improve learning outcomes, including for marginalized and vulnerable groups, particularly women and girls to ensure gender parity in basic education, or populations affected by conflict or crisis; (B)such assistance can produce a substantial, measurable impact on children and educational systems; and 
(C)there is the greatest opportunity to reduce childhood and adolescence exposure to or engagement in violent extremism or extremist ideologies.  . 4.Comprehensive integrated United States strategy to promote basic education (a)Strategy requiredNot later than one year after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a comprehensive United States strategy to be carried out during the following five fiscal years to promote quality basic education in partner countries by— 
(1)seeking to equitably expand access to basic education for all children, particularly marginalized children and vulnerable groups; and  (2)measurably improving the quality of basic education and learning outcomes. 
(b)Requirement To consultIn developing the strategy required under subsection (a), the President shall consult with— (1)the appropriate congressional committees; 
(2)relevant Executive branch agencies and officials;  (3)partner country governments; and 
(4)local and international nongovernmental organizations, including faith-based organizations and organizations representing students, teachers, and parents, and other development partners engaged in basic education assistance programs in developing countries.  (c)Public commentThe President shall provide an opportunity for public comment on the strategy required under subsection (a). 
(d)ElementsThe strategy required under subsection (a)— (1)shall be developed and implemented consistent with the principles set forth in section 105(c) of the Foreign Assistance Act of 1961, as added by section 3; and 
(2)shall seek— (A)to prioritize assistance provided under this subsection to countries that are partners of the United States and whose populations are most in need of improved basic education, as determined by indicators such as literacy and numeracy rates; 
(B)to build the capacity of relevant actors in partner countries, including in government and in civil society, to develop and implement national education plans that measurably improve basic education;  (C)to identify and replicate successful interventions that improve access to and quality of basic education in conflict settings and in partner countries; 
(D)to project general levels of resources needed to achieve stated program objectives;  (E)to develop means to track implementation in partner countries and ensure that such countries are expending appropriate domestic resources and instituting any relevant legal, regulatory, or institutional reforms needed to achieve stated program objectives; 
(F)to leverage United States capabilities, including through technical assistance, training, and research; and  (G)to improve coordination and reduce duplication among relevant Executive branch agencies and officials, other donors, multilateral institutions, nongovernmental organizations, and governments in partner countries.
5.Improving coordination and oversight 
(a)Senior Coordinator of United States International Basic Education AssistanceThere is established within the United States Agency for International Development a Senior Coordinator of United States International Basic Education Assistance (referred to in this section as the Senior Coordinator). The Senior Coordinator shall be appointed by the President, shall be a current USAID employee serving in a career or noncareer position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher, and shall serve concurrently as the Senior Coordinator.  (b)Duties (1)In generalThe Senior Coordinator shall have primary responsibility for the oversight and coordination of all resources and activities of the United States Government relating to the promotion of international basic education programs and activities. 
(2)Specific dutiesThe Senior Coordinator shall— (A)facilitate program and policy coordination of international basic education programs and activities among relevant Executive branch agencies and officials, partner governments, multilateral institutions, the private sector, and nongovernmental and civil society organizations; 
(B)develop and revise the strategy required under section 4;  (C)monitor, evaluate, and report on activities undertaken pursuant to the strategy required under section 4; and 
(D)establish due diligence criteria for all recipients of funds provided by the United States to carry out activities under this Act and the amendments made by this Act.  (c)OffsetIn order to eliminate duplication of effort and activities and to offset any costs incurred by the United States Agency for International Development in appointing the Senior Coordinator under subsection (a), the President shall, after consulting with appropriate congressional committees, eliminate a position within the United States Agency for International Development (unless otherwise authorized or required by law) that the President determines to be necessary to fully offset such costs and eliminate duplication.
6.Monitoring and evaluation of programsThe President shall seek to ensure that programs carried out under the strategy required under section 4 shall— (1)apply rigorous monitoring and evaluation methodologies to determine if programs and activities provided under this subsection accomplish measurable improvements in literacy, numeracy, or other basic skills development that prepare an individual to be an active, productive member of society and the workforce; 
(2)include methodological guidance in the implementation plan and support systemic data collection using internationally comparable indicators, norms, and methodologies, to the extent practicable and appropriate;  (3)disaggregate all data collected and reported by age, gender, marital status, disability, and location, to the extent practicable and appropriate; 
(4)include funding for both short- and long-term monitoring and evaluation to enable assessment of the sustainability and scalability of assistance programs; and  (5)support the increased use and public availability of education data for improved decision making, program effectiveness, and monitoring of global progress.
7.Transparency and reporting to Congress
(a)Annual report on the implementation of strategyNot later than 180 days after the end of each fiscal year during which the strategy developed pursuant to section 4(a) is carried out, the President shall— (1)submit a report to the appropriate congressional committees that describes the implementation of such strategy; and 
(2)make the report described in paragraph (1) available to the public.  (b)Matters To be includedThe report required under subsection (a) shall include— 
(1)a description of the efforts made by relevant Executive branch agencies and officials to implement the strategy developed pursuant to section 4, with a particular focus on the activities carried out under the strategy;  (2)a description of the extent to which each partner country selected to receive assistance for basic education meets the priority criteria specified in section 105(c) of the Foreign Assistance Act, as added by section 3; and 
(3)a description of the progress achieved over the reporting period toward meeting the goals, objectives, benchmarks, and timeframes specified in the strategy developed pursuant to section 4 at the program level, as developed pursuant to monitoring and evaluation specified in section 6, with particular emphasis on whether there are demonstrable student improvements in literacy, numeracy, or other basic skills development that prepare an individual to be an active, productive member of society and the workforce.    BSupplemental Appropriations for Disaster Relief Requirements The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2017, and for other purposes, namely: 
DEPARTMENT OF HOMELAND SECURITY Federal emergency management agency DISASTER RELIEF FUNDFor an additional amount for Disaster Relief Fund for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,400,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount designated under this heading as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. SMALL BUSINESS ADMINISTRATION Disaster loans program account (including transfer of funds)For an additional amount for the Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, $450,000,000, to remain available until expended: Provided, That up to $225,000,000 may be transferred to and merged with Salaries and Expenses for administrative expenses to carry out the disaster loan program authorized by section 7(b) of the Small Business Act: Provided further, That none of the funds provided under this heading may be used for indirect administrative expenses: Provided further, That the amount provided under this heading is designated as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount designated under this heading as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT Community planning and development COMMUNITY DEVELOPMENT FUND (INCLUDING TRANSFERS OF FUNDS) For an additional amount for Community Development Fund, $7,400,000,000, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared in 2017 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That funds shall be awarded directly to the State or unit of general local government at the discretion of the Secretary: Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas: Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a State or subdivision thereof may use up to 5 percent of its allocation for administrative costs: Provided further, That in administering the funds under this heading, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That the Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver or alternative requirement: Provided further, That of the amounts made available under this heading, up to $10,000,000 may be transferred, in aggregate, to Department of Housing and Urban Development—Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount designated under this heading as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. This division may be cited as the Supplemental Appropriations for Disaster Relief Requirements, 2017. CTemporary extension of public debt limit 101. (a)In generalSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of enactment of this Act and ending on December 8, 2017.  
(b)Special rule relating to obligations issued during extension periodEffective on December 9, 2017, the limitation in effect under section 3101(b) of title 31, United States Code, shall be increased to the extent that— (1)the face amount of obligations issued under chapter 31 of such title and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on December 9, 2017, exceeds  
(2)the face amount of such obligations outstanding on the date of the enactment of this Act.  (c)Restoring Congressional Authority over the national debt (1)Extension limited to necessary obligationsAn obligation shall not be taken into account under section 101(b)(1) unless the issuance of such obligation was necessary to fund a commitment incurred pursuant to law by the Federal Government that required payment before December 9, 2017.  
(2)Prohibition on creation of cash reserve during extension periodThe Secretary of the Treasury shall not issue obligations during the period specified in section 101(a) for the purpose of increasing the cash balance above normal operating balances in anticipation of the expiration of such period.  DContinuing appropriations act, 2018  The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2018, and for other purposes, namely:  
101. 
(a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2017 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this Act, that were conducted in fiscal year 2017, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: (1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2017 (division A of Public Law 115–31) and section 193 of Public Law 114–223, as amended by division A of Public Law 114–254.  
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2017 (division B of Public Law 115–31), except section 540.  (3)The Department of Defense Appropriations Act, 2017 (division C of Public Law 115–31).  
(4)The Energy and Water Development and Related Agencies Appropriations Act, 2017 (division D of Public Law 115–31).  (5)The Financial Services and General Government Appropriations Act, 2017 (division E of Public Law 115–31).  
(6)The Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), except section 310.  (7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2017 (division G of Public Law 115–31), except that the language under the heading FLAME Wildfire Suppression Reserve Fund in the Departments of Agriculture and the Interior shall be applied by adding at the end the following:  Provided further, That notwithstanding the first proviso under the heading and notwithstanding the FLAME Act of 2009, 43 U.S.C. 1748a(e), such funds shall be available to be transferred to and merged with other appropriations accounts to fully repay amounts previously transferred for wildfire suppression.  
(8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2017 (division H of Public Law 115–31) and sections 171, 194, and 195 of Public Law 114–223, as amended by division A of Public Law 114–254.  (9)The Legislative Branch Appropriations Act, 2017 (division I of Public Law 115–31) and section 175 of Public Law 114–223, as amended by division A of Public Law 114–254.  
(10)The Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017 (division A of Public Law 114–223), except for appropriations for fiscal year 2017 in the matter preceding the first proviso under the heading Medical Community Care, and division L of Public Law 115–31.  (11)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31).  
(12)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2017 (division K of Public Law 115–31), except sections 420 and 421.  (13)The Security Assistance Appropriations Act, 2017 (division B of Public Law 114–254).  
(b)The rate for operations provided by subsection (a) is hereby reduced by 0.6791 percent.  102. (a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: (1) the new production of items not funded for production in fiscal year 2017 or prior years; (2) the increase in production rates above those sustained with fiscal year 2017 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2017.  
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later.  103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.  
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2017.  105.Appropriations made and authority granted pursuant to this Act shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this Act.  
106.Unless otherwise provided for in this Act or in the applicable appropriations Act for fiscal year 2018, appropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: (1)the enactment into law of an appropriation for any project or activity provided for in this Act;  
(2)the enactment into law of the applicable appropriations Act for fiscal year 2018 without any provision for such project or activity; or  (3)December 8, 2017.  
107.Expenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.  108.Appropriations made and funds made available by or authority granted pursuant to this Act may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this Act may be construed to waive any other provision of law governing the apportionment of funds.  
109.Notwithstanding any other provision of this Act, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2018 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this Act that would impinge on final funding prerogatives.  110.This Act shall be implemented so that only the most limited funding action of that permitted in the Act shall be taken in order to provide for continuation of projects and activities.  
111. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2017, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2017, to be continued through the date specified in section 106(3).  (b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2017 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments.  
112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2017, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses.  113.Funds appropriated by this Act may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).  
114. 
(a)Each amount incorporated by reference in this Act that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively.  (b)The reduction in section 101(b) of this Act shall not apply to— 
(1)amounts designated under subsection (a) of this section;  (2)amounts made available by section 101(a) by reference to the second paragraph under the heading Social Security Administration—Limitation on Administrative Expenses in division H of Public Law 115–31; or  
(3)amounts made available by section 101(a) by reference to the paragraph under the heading Centers for Medicare and Medicaid Services—Health Care Fraud and Abuse Control Account in division H of Public Law 115–31.  (c)Section 6 of Public Law 115–31 shall apply to amounts designated in subsection (a) for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement.  
115.During the period covered by this Act, discretionary amounts appropriated for fiscal year 2018 that were provided in advance by appropriations Acts shall be available in the amounts provided in such Acts, reduced by the percentage in section 101(b).  116.Notwithstanding section 101, amounts are provided for Department of Agriculture—Domestic Food Programs—Food and Nutrition Service—Commodity Assistance Program at a rate for operations of $317,139,000, of which $238,120,000 shall be for the Commodity Supplemental Food Program.  
117.The final proviso in section 715 of division A of Public Law 115–31 shall be applied during the period covered by this Act by adding from amounts first made available for fiscal year 2018 after unobligated balances and as if the following were struck from such proviso: the carryover amounts authorized in the first proviso of this section for section 32 and.  118.Amounts made available by section 101 for Department of Commerce—Bureau of the Census—Periodic Censuses and Programs may be apportioned up to the rate for operations necessary to maintain the schedule and deliver the required data according to statutory deadlines in the 2020 Decennial Census Program.  
119.Section 1215(f)(1) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 113 note), as most recently amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), shall be applied by substituting 2018 for 2017 through the earlier of the date specified in section 106(3) of this Act or the date of the enactment of an Act authorizing appropriations for fiscal year 2018 for military activities of the Department of Defense.  120. (a)Funds made available by section 101 for Department of Energy—Energy Programs—Uranium Enrichment Decontamination and Decommissioning Fund may be apportioned up to the rate for operations necessary to avoid disruption of continuing projects or activities funded in this appropriation.  
(b)The Secretary of Energy shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 3 days after each use of the authority provided in subsection (a).  121.Section 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) shall be applied by substituting the date specified in section 106(3) for September 30, 2017.  
122. 
(a)Notwithstanding section 101, the third proviso under the heading Power Marketing Administrations—Operation and Maintenance, Southeastern Power Administration in division D of Public Law 115–31 shall be applied by substituting $51,000,000 for $60,760,000.  (b)Notwithstanding section 101, the third proviso under the heading Power Marketing Administrations—Operation and Maintenance, Southwestern Power Administration in division D of Public Law 115–31 shall be applied by substituting $10,000,000 for $73,000,000.  
(c)Notwithstanding section 101, the third proviso under the heading Power Marketing Administrations—Construction, Rehabilitation, Operation and Maintenance, Western Area Power Administration in division D of Public Law 115–31 shall be applied by substituting $179,000,000 for $367,009,000.  123.Notwithstanding any other provision of this Act, except section 106, the District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under the District of Columbia Appropriations Act, 2017 (title IV of division E of Public Law 115–31) at the rate set forth under Part A—Summary of Expenses as included in the Fiscal Year 2018 Local Budget Act of 2017 (D.C. Act 22–99), as modified as of the date of the enactment of this Act.  
124. 
(a)Notwithstanding section 101, amounts are provided for General Services Administration—Allowances and Office Staff for Former Presidents to carry out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), at a rate for operations of $4,754,000.  (b)Notwithstanding section 101, no funds are provided by this Act for General Services Administration—Expenses, Presidential Transition and Executive Office of the President and Funds Appropriated to the President—Presidential Transition Administrative Support.  
(c)Notwithstanding section 101, the matter preceding the first proviso under the heading District of Columbia—Federal Payment for Emergency Planning and Security Costs in the District of Columbia in division E of Public Law 115–31 shall be applied by substituting $14,900,000 for $34,895,000 and the first proviso under that heading shall not apply during the period covered by this Act.  (d)Notwithstanding section 101, the matter preceding the first proviso under the heading National Archives and Records Administration—Operating Expenses in division E of Public Law 115–31 shall be applied by substituting $375,784,000 for $380,634,000.  
(e)Notwithstanding section 101, the matter preceding the first proviso under the heading Department of the Interior—National Park Service—Operation of the National Park System in division G of Public Law 115–31 shall be applied by substituting $2,420,818,000 for $2,425,018,000.  125.Amounts made available by section 101 for Department of Homeland Security—Office of the Secretary and Executive Management—Operations and Support, Department of Homeland Security—Management Directorate—Operations and Support, and Department of Homeland Security—Intelligence, Analysis, and Operations Coordination—Operations and Support may be apportioned up to the rate for operations necessary to carry out activities previously funded under Department of Homeland Security—Working Capital Fund, consistent with the fiscal year 2018 President's Budget.  
126.Amounts made available by section 101 for U.S. Customs and Border Protection—Operations and Support, U.S. Immigration and Customs Enforcement—Operations and Support, Transportation Security Administration—Operations and Support, and United States Secret Service—Operations and Support accounts of the Department of Homeland Security may be apportioned at a rate for operations necessary to maintain not less than the number of staff achieved on September 30, 2017.  127.The authority provided by section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall continue in effect through the date specified in section 106(3) of this Act.  
128.Section 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2950), as amended, shall be applied in subsection (b) by substituting the date specified in section 106(3) for September 30, 2017.  129.Amounts made available by section 101 for Department of Homeland Security—Federal Emergency Management Agency—Disaster Relief Fund may be apportioned up to the rate for operations necessary to carry out response and recovery activities under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).  
130.Sections 1309(a) and 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2017.  131.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended by striking September 30, 2018 and inserting September 30, 2019.  
132.The authority provided by subsection (m)(3) of section 8162 of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) shall continue in effect through the date specified in section 106(3) of this Act.  133.In addition to the amounts otherwise provided by section 101, an additional amount is provided for Environmental Protection Agency—Water Infrastructure Finance and Innovation Program Account for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, at a rate for operations of $3,000,000.  
134. 
(a)The following sections of the Federal Insecticide, Fungicide, and Rodenticide Act shall continue in effect through the date specified in section 106(3) of this joint resolution— (1)subparagraphs (C) through (E) of section 4(i)(1) (7 U.S.C. 136a–1(i)(1)(C)–(E));  
(2)section 4(k)(3) (7 U.S.C. 136a–1(k)(3));  (3)section 4(k)(4) (7 U.S.C. 136a-1(k)(4)); and  
(4)section 33(c)(3)(B) (7 U.S.C. 136w–8(c)(3)(B)).  (b) (1)Section 4(i)(1)(I) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)(1)(I)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2017.  
(2)Notwithstanding section 33(m)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(m)(2)), section 33(m)(1) of such Act (7 U.S.C. 136w–8(m)(1)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2017.  (c)Section 408(m)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(m)(3)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2017.  
135.Section 114(f) of the Higher Education Act of 1965 (20 U.S.C. 1011c(f)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2017.  136.The second proviso under the heading Department of Health and Human Services—Administration for Children and Families—Children and Families Services Programs in title II of division H of Public Law 115–31 shall be applied during the period covered by this Act as if the following were struck from such proviso: , of which $80,000,000 shall be available for a cost of living adjustment notwithstanding section 640(a)(3)(A) of such Act.  
137.The proviso at the end of paragraph (1) under the heading Department of Labor—Employment and Training Administration—State Unemployment Insurance and Employment Service Operations in title I of division G of Public Law 113–235 shall be applied through the date specified in section 106(3) of this Act by substituting seven for six.  138.In making Federal financial assistance, the National Institutes of Health shall continue through the date specified in section 106(3) of this Act to apply the provisions relating to indirect costs in part 75 of title 45, Code of Federal Regulations, including with respect to the approval of deviations from negotiated rates, to the same extent and in the same manner as the National Institutes of Health applied such provisions in the third quarter of fiscal year 2017. None of the funds appropriated in this Act may be used to develop or implement a modified approach to such provisions, or to intentionally or substantially expand the fiscal effect of the approval of such deviations from negotiated rates beyond the proportional effect of such approvals in such quarter.  
139. 
(a)Section 529 of division H of Public Law 115–31 shall be applied by substituting prior to the beginning of fiscal year 2018 under section 2104(n)(2) for from the appropriation to the Fund for the first semiannual allotment period for fiscal year 2017 under section 2104(n)(2)(A)(ii); and  (b)section 532 of division H of Public Law 115–31 shall be applied by substituting 2,652,000,000 for 1,132,000,000.  
140.Notwithstanding 2 U.S.C. 4577, amounts made available by section 101 for Legislative Branch—Senate—Salaries, Officers and Employees—Office of the Sergeant at Arms and Doorkeeper may be apportioned up to the rate for operations necessary to maintain current Senate cybersecurity capabilities.  141. (a)The remaining unobligated balances of funds made available under the heading Department of Veterans Affairs—Departmental Administration—Construction, Major Projects in division A of the Disaster Relief Appropriations Act of 2013 and Sandy Recovery Improvement Act of 2013 (Public Law 113–2) are hereby rescinded: Provided, That the amounts rescinded pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to that section of that Act.  
(b)In addition to the amount otherwise provided by section 101 for Department of Veterans Affairs—Departmental Administration—Construction, Major Projects, there is appropriated for an additional amount for fiscal year 2017, to remain available until September 30, 2022, an amount equal to the unobligated balances rescinded pursuant to subsection (a), for renovations and repairs as a consequence of damage caused by Hurricane Sandy: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and major medical facility construction not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
(c)Each amount designated in this section by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  (d)This section shall become effective immediately upon enactment of this Act.  
142.Sections 579(a)(1) and (b) of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) shall be applied by substituting the date specified in section 106(3) for October 1, 2017. This division may be cited as the Continuing Appropriations Act, 2018. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
